 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 1 of 9 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

 JACQUELINE STRUCK,

           Plaintiff,

 v.                                       CASE NO:

 WAL-MART STORES, INC.,

        Defendant.


               WAL-MART STORES. INC.'S NOTICE OF REMOVAL

      Defendant, WAL-MART STORES, INC., ("Walmart"), by and through their

undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446(b)(3), and

Rule 81(c) of the Federal Rules of Civil Procedure, removes to this Court the action

filed in the 20th Judicial Circuit Court in and for Collier County, Florida, Case No.

2019-CA-2667, with full reservation of rights, exceptions and defenses, and in support

thereof states:

                                I.    BACKGROUND

      1.        On or about July 2, 2019, Plaintiff commenced this action by filing a

Complaint against Wal-Mart Stores, Inc. in the 20th Judicial Circuit Court in and for

Collier County, Florida. See Pl.'s Compl. attached as Ex. "A." The Complaint was

served on Wal-Mart Stores, Inc. on July 5, 2019.

      2.        Plaintiff, JACQUELINE STRUCK, alleges a claim for negligence

against Walmart as a result of injuries she allegedly sustained on September 28, 2015




                                      Page 1 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 2 of 9 PageID 2




when she slipped and fell at the Walmart store located at 5420 Juliet Boulevard in

Naples, Florida 34109.

      3.      Specifically, the Plaintiff alleges Walmart failed to maintain the

premises in a reasonably safe condition so that "Plaintiff, while shopping for

merchandise slip, fell and injured herself'. See Ex. "A" at ¶ 13.

      4.     Plaintiffs' Complaint is removable based on diversity of citizenship of

the parties, and because the claimed amount in controversy is in excess of $75,000.00

exclusive of interest, attorney's fees, and costs.

       5.     Walmart attaches hereto and makes a part of this notice a copy of the

process, pleadings, and other papers filed in the 20th Judicial Circuit of the State of

Florida in and for Collier County together with a docket sheet from the Clerk of the

Court. See attached as Composite Ex. "B."

       6.     Walmart reserves the right to raise all defenses and objections in this

action after the action is removed to this Court.

                            II.    REMOVAL IS TIMELY

       7.    In accordance with 28 U.S.C. § 1446(c), Walmart files this Notice of

Removal within thirty (30) days of the date that it received Plaintiffs Response to

Request for Admissions. Plaintiffs Response to Request for Admissions is the first

"other paper" received after the filing of this action, from which it could be ascertained

that the case is one which was removable. The thirty (30) day period commenced on

July 25, 2019, when Plaintiff served Walmart with the Plaintiffs Response to Request

for Admissions.




                                       Page 2 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 3 of 9 PageID 3




      8.     Venue exists in the United States District Court for the Middle District

of Florida, because the 20th Judicial District in and for Collier County, where

Plaintiff filed her state court Complaint against Walmart, is located within the

Middle District of Florida.

     III.    THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

       9.    Under 28 U.S.C. § 1332(a)(1), "Mlle district court shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000.00, exclusive of interest and costs, and is between — citizens of

different States." This action satisfies the complete diversity of citizenship

requirement of 28 USC § 1332(a)(1).

       10.    Wal-Mart Stores, Inc. is a Delaware corporation that is a publically

traded company on the New York Stock Exchange and traded under the symbol

WMT. The principal place of business for Wal-Mart Stores, Inc. is Bentonville,

Arkansas. No publically traded entity owns more than 10% of the company.

       11.   Hence, Defendant, Wal-Mart Stores, Inc., is a citizen of both Delaware

and Arkansas, and is not a citizen of Florida.

       12.   Plaintiff is a citizen of the State of Florida residing in Collier County,

Florida. Plaintiff is a not a citizen of Delaware or Arkansas.

       13.   Plaintiffs Complaint specifically states Plaintiff is a resident of Collier

County, Florida.

       14.   The 11th Circuit has held "citizenship is equivalent to 'domicile' for

purposes of diversity jurisdiction." McCormick v. Aderhold, 293 F.3d 1254, 1257 (11th




                                      Page 3 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 4 of 9 PageID 4




Cir. 2002).   Further, "[A] person's domicile is the place of his true, fixed, and

permanent home and principal establishment, and to which he has the intention of

returning whenever he is absent therefrom." Sunseri v. Macro Cellular, 412 F. 3d

1247, 1249 (11th Cir. 2005).

      15.     Publicly available records show that Plaintiff is, and was at the time of

filing this action, a Florida citizen maintaining a Florida address and a Florida voters

registration since at least 2014.

      16.     Plaintiffs' domicile in Collier County, Florida is equivalent to her

citizenship for purposes of establishing diversity. McCormick at 1257.

      17.     Because there exists complete diversity between Plaintiff and Walmart

who are citizens of different states, and because the claimed amount in controversy

exceeds $75,000.00 exclusive of interest, fees, and costs, this action is removable

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                       IV.     AMOUNT IN CONTROVERSY

        18.   The claimed amount in controversy exceeds $75,000.00, exclusive of

attorney's fees, costs and interest.

        19. Although Plaintiffs Complaint alleges simply that the negligence action

exceeds the State of Florida circuit court jurisdictional minimum — "damages that

exceed Fifteen Thousand Dollars ($15,000.00)" (Ex. A, ¶1) — a review of the full

Complaint, Plaintiffs Response to Request for Admissions, and medical records

received to date indicate that the claimed amount in controversy exceeds $75,000.




                                       Page 4 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 5 of 9 PageID 5




        20. Plaintiff alleges in her Complaint that as a direct and proximate result

of the negligence of Walmart, Plaintiff JACQUELINE STRUCK suffered "severe

bodily injury in and about his body and extremities, resulting in pain and suffering,

disability, disfigurement, permanent, and significant scarring, mental anguish, loss

of the capacity for the enjoyment of life, expense and hospitalization, medical and

nursing care and treatment, loss of earning, loss of the ability to earn money, and

aggravation of previously existing condition. The losses are either permanent or

continuing and Plaintiff will suffer the losses in the future." Ex. "A," ¶20.

        21. In addition, on July 25, 2019, Plaintiff served her response to

Defendant's Request for Admissions, wherein she admits that she is seeking damages

in excess of $75,000.00. See copy of Plaintiffs Response to Defendant's Request for

Admissions attached as Ex. C.

        22. According to medical records received to date, Plaintiff sustained

injuries to her neck, right hip, and low back resulting in lumbar surgery as a result

of the alleged incident at Walmart.

        23. Although Plaintiffs Complaint does not specify an amount in

controversy other than the state court $15,000.00 jurisdictional minimum, Plaintiffs

Response to Request for Admissions as well as a review of Plaintiffs Complaint and

consideration of the injuries alleged, Plaintiffs claimed damages exceed the

jurisdictional minimum in this Court of $75,000.00. See Jennings v. Powermatic, No.

3:14-CV-250-J-32JRK, 2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), (Plaintiffs




                                      Page 5 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 6 of 9 PageID 6




Response to Request for Admissions is competent evidence of the amount in

controversy).

        24. Where, as here, a plaintiff makes "an unspecified demand for damages

in state court, a removing defendant must prove by a preponderance of the evidence

that the amount in controversy more likely than not exceeds the ... jurisdictional

requirement." Tapscott v. MS Dealer Service Corp., 77 F.3d 1363, 1357 (11th Cir.

1996), abrogated on other grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th

Cir. 2000).

        25. "In the Eleventh Circuit, a district court may consider the complaint and

any later received paper from the plaintiff as well as the notice of removal and

accompanying documents when deciding upon a motion to remand." Katz v. J.C.

Penney Corp., Inc., 2009 WL 1532129, *4 (S.D. Fla. June 1, 2009) (citing Lowery v.

Alabama Power Co., 483 F.3d 1184, 1213-1214 (11th Cir. 2007)). "Additionally, a

district court may consider evidence outside of the removal petition if the facts therein

existed at the time of removal." Id (citing Williams v. Best Buy Co., 269 F.3d 1316,

1320 (11th Cir. 2001) and Sierminshi v. Transouth Financial Corp., 216 F.3d 945, 949

(11th Cir. 2000).

        26. Based upon the allegations in the Complaint, Plaintiffs alleged injuries,

and Plaintiffs Response to Request for Admissions, the amount in controversy

exceeds the requisite $75,000.00. The medical bills alone exceed $26,757.06. This does

not take into account Plaintiffs alleged future compensatory damages, nor Plaintiffs

past and future non-compensatory damages —"severe bodily injury in and about his




                                      Page 6 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 7 of 9 PageID 7




body and extremities, resulting in pain and suffering, disability, disfigurement,

permanent, and significant scarring, mental anguish, loss of the capacity for the

enjoyment of life, expense and hospitalization, medical and nursing care and

treatment, loss of earning, loss of the ability to earn money, and aggravation of

previously existing condition. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future." Ex. "A," ¶20.

         27. Thus, considering all of the information, the matter exceeds the $75,000

amount-in-controversy requirement. Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1062 (11th Cir. 2010) ("[C]ourts may use their judicial experience and common sense

in determining whether the case stated in a complaint meets federal jurisdictional

requirements."). "Although separately the allegations in the Complaint, the medical

information, and Plaintiffs discovery responses would not prove by a preponderance

of the evidence that more than $75,000, is in controversy, together they suffice."

Stephenson u. Amica Mutual Insurance Company, 2014 WL 4162781 (M.D. Fla. Aug.

21, 2014)

         28. Notwithstanding, in Jennings v. Powermatic, No. 3:14-CV-250-J-32JRK,

2014 WL 2003116, at *2 (M.D. Fla. May 15, 2014), the court determined the defendant

established its burden of proving the amount in controversy exceeded $75,000.00

where the plaintiffs response to the defendant's request for admissions admitted the

plaintiff was seeking damages in excess of $75,000. Id. Further, the plaintiffs

response to request for admissions alone met the definition of an "other paper" under

§ 1446(c)(3)(A). Id. at *3. Thus, the court found the defendant established complete




                                       Page 7 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 8 of 9 PageID 8




diversity and that the defendant established that the amount in controversy exceeds

the minimum jurisdictional requirement; therefore, the court denied the plaintiffs

motion to remand. Id. at *5.

        29. Additionally, the court concluded that an affirmative response to a

request for admission may establish the amount in controversy. See, e.g., Diaz v. Big

Lots Stores, Inc., Case No. 5:10—cv-319, 2010 WL 6793850 (M.D. Fla. Nov. 5, 2010).

The removing defendant properly established the amount in controversy by showing

an admission from the plaintiff admitting the damages exceeded the jurisdictional

amount. Id. at *3. Here, Plaintiff's alleged damages as admitted in her Response to

the Defendant's Request for Admission alone exceed the jurisdictional minimum of

this court, and thus Walmart has established its burden of proving the amount in

controversy exceeds $75,000.00.

                               V.     CONCLUSION

      Because there exists complete diversity between Plaintiff and Walmart who

are citizens of different states, and because the amount in controversy exceeds

$75,000.00 exclusive of interest, fees, and costs, this action is removable pursuant to

28 U.S.C. §§ 1332, 1441 and 1446. Upon filing of this Notice of Removal, Walmart

will promptly give written notice to Plaintiff, through her attorneys of record, and the

Clerk of the Circuit Court for the 20th Judicial Circuit in and for Collier County,

Florida.

      WHEREFORE, Defendant, WAL-MART STORES, INC. respectfully requests

the Notice of Removal be accepted as good and sufficient as required by law, and that




                                      Page 8 of 9
 Case 2:19-cv-00598-SPC-NPM Document 1 Filed 08/22/19 Page 9 of 9 PageID 9




the aforesaid action, Case No. 2019-CA-2667, on the docket of the Court for the 20th

Judicial Circuit in and for Collier County, Florida, be removed from that Court to the

United States District Court for the Middle District of Florida, and that this Court

assume full and complete jurisdiction thereof and issue all necessary orders and grant

all general equitable relief to which Walmart is entitled.


                                            Respectfully submitted,

                                            /s/Amanda J. Sharkey Ross
                                            Amanda J. Sharkey Ross
                                            Madison P. Allen

      HEREBY CERTIFY that on August 22, 2019Ielectronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

Don Mathews, Esquire
Florida Bar No. 0579882
Don Mathews & Associates, P.A.
1700 Medical Lane, Suite 103
Fort Myers, Florida 33937
Telephone: 239.489.4915
dmathews@dmathewslaw.com

                                           /s/Amanda J. Sharkey Ross
                                           AMANDA J. SHARKEY ROSS
                                           Florida Bar No. 598666
                                           MADISON P. ALLEN
                                           Florida Bar No. 1011247
                                           Post Office Box 280
                                           Fort Myers, Florida 33902-0280
                                           Telephone: 239.344.1263
                                           Fax: 239.344.1539
                                           Amanda.ross@henlaw.com
                                           tracev.salerno@henlaw.com
                                           madison.allen@henlaw.com
                                           susan.peters@henlaw.com



                                      Page 9 of 9
